Citation Nr: 1433671	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher rate of compensation for service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from April 1962 to May 1965.  He died in June 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using the Virtual VA paperless, electronic claims processing system.  There is also a second paperless, electronic claims file located on the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system, which contains records that are either duplicative of the records located on Virtual VA or are irrelevant to the issue on appeal.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will provide notification if further action is required on the part of the appellant.  


REMAND

In July 2012, the appellant submitted a claim seeking burial benefits for her deceased husband's funeral expenses.  In January 2013, the RO in Milwaukee, Wisconsin, informed the appellant that her claim had been granted and that she was awarded $1500 for funeral costs, the amount allowed for a Veteran whose death was related to military service.  The RO informed the appellant that, if she thought the decision was wrong, she had one year from the date of the notice letter to appeal the decision.  

In January 2013, the appellant submitted a written statement expressing disagreement with the January 2013 determination, stating that she believes she is entitled to the full amount of $2000 because her husband was 100 percent service-connected.  

Because the appellant's statement expresses disagreement with the determination made by the RO as to the amount of compensation warranted for service-connected burial benefits and was submitted within one year of the decision, her statement is considered a timely notice of disagreement as to the amount of compensation awarded for service-connected burial benefits.  See 38 C.F.R. §§ 20.201, 20.302.  

To date, however, the RO has not issued a statement of the case (SOC) addressing the appellant's claim seeking a higher rate of compensation for service-connected burial benefits.  As such, the Board has no jurisdiction over this issue and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the appellant files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case addressing the issue of entitlement to a higher rate of compensation for service-connected burial benefits, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the appellant that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



